Citation Nr: 1444194	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  08-06 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to an extraschedular rating for residuals of a left ear mastoidectomy and tympanoplasty with left ear hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The Veteran served on active duty from November 1970 to November 1973.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO denied an increased rating for the Veteran's left ear disability.

In January 2012, the Board remanded the claim to the agency of original jurisdiction (AOJ) for additional development.  In October 2013, the Board bifurcated the claim, denied an increased schedular rating, and remanded the issue of entitlement to an extraschedular rating for additional development.  For the reasons indicated below, the AOJ complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This case has been processed using the Veterans Benefits Management System (VBMS) and Virtual VA file.


FINDING OF FACT

The Veteran's left ear disability does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for an extraschedular rating for residuals of a left ear mastoidectomy and tympanoplasty with left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this case.  VA notified the Veteran in October 2005 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  This included telling the Veteran that he could submit evidence showing that his left ear disability had increased in severity.  This statement was broad enough to indicate that the Veteran should submit evidence of all of the symptoms of his disability, including those not specifically listed in the Rating Schedule.  The case was most recently readjudicated in August 2014.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  In its October 2013 remand, the Board instructed that the AOJ refer the remaining issue of entitlement to an extraschedular rating to the Director of Compensation.  The AOJ did so and the AOJ rendered the requested opinion.  The AOJ therefore complied with the Board's remand instructions.

The Board will therefore proceed to the merits of the appeal.

Analysis

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Id.  The governing norm in such exceptional cases is that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service (Director) to determine whether an extraschedular rating is warranted.  Thun, 22 Vet. App. at 116.

In its remand, the Board found that the Veteran had exhibited symptoms not contemplated by the schedular criteria, such as constant drainage, itching, serous discharge, fluid from ear preventing the wearing of hearing aids, embarrassment at smell and sight of drainage, and an inability at his job to hear the bell that warns employees to avoid molten metal.  Given that these symptoms also indicated some interference with employment, the Board remanded the case for referral to the Director, as it cannot grant an extraschedular rating in the first instance.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

The AOJ prepared a memorandum in which it found an extraschedular rating was not warranted and recommended a denial.  The AOJ then referred the case to the Director, who concurred with the denial.  The Board can now address the claim for an extraschedular rating on the merits.  Anderson v. Shinseki, 23 Vet. App. 423, 428-429 (2009) (the Board had jurisdiction to review the denial of an extraschedular rating on appeal under 38 C.F.R. § 3.321(b) where the AOJ had previously referred the claim to the Director, who had found that extraschedular rating was not warranted).

For the following reasons, the Board finds that an extraschedular rating is not warranted for the Veteran's left ear disability.  The Veteran's disability is rated under 38 C.F.R. § 4.85, Diagnostic Code 6100, which provides a mechanical formula for determining the severity of hearing impairment.  The Veteran's left ear disability is rated 10 percent under this formula.  The issue is whether the symptoms not listed in the criteria cause marked interference with employment, frequent hospitalization, or otherwise render the schedular standards impractical.

The symptoms of the Veteran's left ear disability interfere with his employment but do not cause marked interference, i.e., beyond that contemplated by the 10 percent rating.   See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability").  The February 2012 VA examination report and the private and VA treatment records reflect that the recurrent left ear drainage bothers the Veteran at home and work, as it is noticeable and embarrassing.  It requires him to frequently wash the ear with water and vinegar and use prescription ear drops, but the drainage frequently recurs, including about 4 times per week at work.  The Veteran indicated that it was difficult to deal with the ear drainage at work, requiring him to go to the restroom and use tissue to tend to the drainage.  The Veteran also indicated that there was increasing danger to his life because of the difficulty in hearing the bell that warns employees to move out of the way of the pour of an extremely hot and heavy molten metal.  This could result in him having to leave his job prior to regular retirement age and thereby incurring a severe financial loss which would adversely affect him for the rest of his life.  

While these facts show interference with employment, there is no indication that the interference is marked in the sense that it causes the Veteran to miss more time from work than would be expected for someone with a 10 percent disability rating.  Moreover, the evidence including the Veteran's statements does not show that the left ear disability interferes with his ability to do his job at the current time.  Rather, it causes him embarrassment and inconvenience, and may in the future result in early retirement.  The Board's decision in this case is, however, focused on the Veteran's current disability picture and not on predictions of what may happen in the future.  The Board is sympathetic to the discomfort and embarrassment caused by the disability, but for the above reasons finds that it does not now cause marked interference with employment.  In addition, there is no allegation or evidence that it causes frequent hospitalization.

Finally, the Board notes that, in addition to his left ear disability, the Veteran is in receipt of service connection for tinnitus and right hand laceration residuals.  Recently, in Johnson v. Shinseki, __ F.3d __, No. 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  The Federal Circuit did not indicate whether its holding applied to all disabilities for which the Veteran was service connected at the time of the Board decision or only to those disabilities for which the Veteran was seeking increased ratings and that the Board was adjudicating as part of its decision.  In Johnson, the Veteran was in receipt of service connection for left knee degenerative changes in addition to rheumatic heart disease and right knee degenerative changes.  The appellant argued that the Board erred in not collectively considering the collective impact of rheumatic heart disease and right knee disability, which were the only two increased rating claims that the Board was considering on the merits.  The Board had remanded the claim for an increased rating for left knee degenerative changes to the AOJ for additional development.  There was no argument before the Court or the Federal Circuit that the effect of the left knee disability should have been considered along with the other two disabilities.  Consequently, the Board finds that, consistent with its interpretation of Johnson, because the claim for an extraschedular rating for left ear mastoidectomy and tympanoplasty with left ear hearing loss is the only claim on appeal at this time, that is the only disability that must be considered in the extraschedular analysis.

As the degree of actual current impairment caused by the Veteran's left ear disability is adequately compensated for by the 10 percent schedular rating, the Board finds that an extraschedular rating is not warranted.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

ORDER

Entitlement to an extraschedular rating for residuals of a left ear mastoidectomy and tympanoplasty with left ear hearing loss is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


